    Case: 4:20-cv-01556-NAB Doc. #: 1 Filed: 10/30/20 Page: 1 of 4 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI

                                                   :
Lorraine Thomas,                                   :
                                                   : Civil Action No.: ______
                        Plaintiff,                 :
        v.                                         :
                                                   :
Charter Communication dba Spectrum Cable,          : DEMAND FOR JURY TRIAL
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                                COMPLAINT & JURY DEMAND

        For this Complaint, the Plaintiff, Lorraine Thomas, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, Lorraine Thomas (“Plaintiff”), is an adult individual residing in

Charlotte, North Carolina, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.      Defendant Charter Communication dba Spectrum Cable (“Charter”), is a Missouri

business entity with an address of 12405 Powerscourt Drive, Saint Louis, Missouri 63131, and is

a “person” as defined by 47 U.S.C. § 153(39).
    Case: 4:20-cv-01556-NAB Doc. #: 1 Filed: 10/30/20 Page: 2 of 4 PageID #: 2




                                              FACTS

        5.     Beginning in or around the last year, Charter started calling Plaintiff’s cellular

telephone, number 202-xxx-5328, in an attempt to collect a consumer debt allegedly owed by

Plaintiff.

        6.     At all times mentioned herein, Charter contacted Plaintiff using an automated

telephone dialer system (“ATDS” or “predictive dialer”) and/or by using an artificial or

prerecorded voice.

        7.     When Plaintiff answered Charter’s calls, she heard a prerecorded message

instructing Plaintiff to call Charter back.

        8.     During a live conversation on or about July 13, 2020, Plaintiff demanded that all

calls to her cease immediately.

        9.     Thereafter, despite having been so informed and directed to cease

communications, Charter continued to place automated calls to Plaintiff’s cellular telephone at

an excessive and harassing rate.

                                              COUNT I

                  VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, ET SEQ.

        10.    The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        11.    At all times mentioned herein and within the last four years, Defendant called

Plaintiff on her cellular telephone using an ATDS or predictive dialer and/or by using a

prerecorded or artificial voice.

        12.    Defendant continued to place automated calls to Plaintiff’s cellular telephone after

being directed by Plaintiff to cease calling and knowing there was no consent to continue the
    Case: 4:20-cv-01556-NAB Doc. #: 1 Filed: 10/30/20 Page: 3 of 4 PageID #: 3




calls. As such, each call placed to Plaintiff was made in knowing and/or willful violation of the

TCPA, and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

         13.   The telephone number called by Defendant was and is assigned to a cellular

telephone serviced by a telephone service provider for which Plaintiff incurs charges for

incoming calls pursuant to 47 U.S.C. § 227(b)(1).

         14.   Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

         15.   The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         16.   Each of the aforementioned calls made by Defendant constitutes a violation of the

TCPA.

         17.   Plaintiff is entitled to an award of $500.00 in statutory damages for each call

placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

         18.   As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                    PRAYER FOR RELIEF

         WHEREFORE, the Plaintiff prays that judgment be entered against Defendant:

               A. Statutory damages of $500.00 for each violation determined to be negligent

                   pursuant to 47 U.S.C. § 227(b)(3)(B);

               B. Treble damages for each violation determined to be willful and/or knowing

                   pursuant to 47 U.S.C. § 227(b)(3)(C);

               C. Such other and further relief as may be just and proper.

                     TRIAL BY JURY DEMANDED ON ALL COUNTS
   Case: 4:20-cv-01556-NAB Doc. #: 1 Filed: 10/30/20 Page: 4 of 4 PageID #: 4




Dated: October 30, 2020


                                    Respectfully submitted,

                                    By: /s/ Sergei Lemberg, Esq.
                                    Attorney for Plaintiff Lorraine Thomas
                                    LEMBERG LAW, L.L.C.
                                    43 Danbury Road
                                    Wilton, CT 06897
                                    Telephone: (203) 653-2250
                                    Facsimile: (203) 653-3424
                                    Email: slemberg@lemberglaw.com
